Page I

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this "Agreement") is made as of the 16th
day of March 2020 by and between CoJax Oil and Gas Corporation, a Virginia
corporation (the "Company"), and Wm. Barrett Wellman, a natural person, residing
in the Commonwealth of Virginia ("Executive").  Executive and Company may also
be referred to individually as a “party” and collectively as the “parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ Executive as its Chief Finance Officer of
the Company and the Executive wishes to accept such employment; and

 

WHEREAS, the Company and Executive wish to set forth the terms of Executive's
employment and certain additional agreements between Executive and the Company.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties agree as
follows:

 

1.Employment Period 

 

The Company will employ Executive, and Executive will serve the Company, as
Chief Financial Officer of the Company and do so in accordance with the terms of
this Agreement and reasonable directives of the Board for the period commencing
on March 20, 2020, (the "Commencement Date") and ending at 7:00 p.m., EST, on
March 20, 2023. “Employment Period” means the aforementioned three year term of
this Agreement or, if this Agreement is terminated sooner in accordance with its
terms and conditions, then Employment Period means the shorter period for which
this Agreement is in full force and effect. Except as expressly stated otherwise
below, each party’s obligation under this Agreement end upon the expiration or
termination of the Employment Period.  

 

2.Duties and Status 

 

The Company hereby engages Executive as its Chief Financial Officer on the terms
and conditions set forth in this Agreement. including the terms and conditions
of the Employee Proprietary Information, Inventions, and Non-Competition
Agreement. Executive agrees to devote the Executive’s main business time,
attention and energies to the business and interests of the Company during the
Employment Period. During the Employment Period, Executive shall report directly
to the Board of Directors of the Company (the “Board”) and shall exercise such
authority, perform such executive functions and discharge such responsibilities
as are reasonably associated with Executive’s position, commensurate with the
authority vested in Executive pursuant to this Agreement and consistent with the
governing documents of the Company. The Company understands that Executive is
engaged in other Advisory and Board Duties of other companies and Executive will
minimize their impact on Executive’s Company duties.

 

Executive’s duties include: 

 

1.Manage all daily financial transactions, public reporting and filings required
by the Company. 

2.Manage all Chief Financial Officer duties such as and not limited to:
services: Assisting existing financial management, Financial review, Liaison
with audit firms and Audit  

--------------------------------------------------------------------------------

-1-

--------------------------------------------------------------------------------



prep.

3.Executive oversight of other senior officers of Company; 

4.Act as Secretary of the Board of Directors meetings and shareholder meetings; 

5.Support significant business, financial and other corporate transactions for
Company; 

6.Appoint senior officers of Company with Board’s review and consent; 

7.Report to the Board on matters under Executive’s control and do so on a
monthly basis; 

8.Support business development and merger-and-acquisition efforts of Company;  

9.Perform administrative and related duties necessary to above duties. 

 

3.Compensation and Benefits 

 

(a)Salary, The Company shall pay to Executive, as full and fair compensation for
the performance of his duties and obligations under this Agreement and required
for his position as Chairman, Chief Executive Officer and President, a base
annual salary of $100,000 per annum, payable semi-monthly in equal installments
and in accordance with Company’s payroll cycle and practices. The Executive will
be eligible for annual compensation increases, determined by the Board. Until
the Company is adequately funded (as determined by the Board) and can pay
Executive base annual salary without impairing Company’s ability to pay
Company’s current operational debts and obligations this salary, the Executive’s
salary will be accrued.  The Executive’s accrued base salary can either be paid
in total when Company is adequately funded or, alternatively,  the accrued
unpaid base salary can be converted into shares of the Company’s Common Stock at
the lower conversion price of the initial public offering price of $2.00 or
current market price at time of conversion by the Executive.  Any conversion of
unpaid base annual salary must comply with all applicable laws and regulations,
including insider trading laws and Section 16 and Rule 144 of Securities
Exchange Act of 1934, as amended, and any other pertinent underlying rules.  

(b)Mr. Wellman may participate in any incentive compensation and other benefit
plans to the extent that he is eligible to do so. 

(c)During the Employment Period, Executive may be granted ad hoc, performance
bonus payments to be paid in cash, stock or both and on terms that are declared
by the Board.  Granting of any bonus will be at sole discretion of the Board.   

(d)Incentive Stock Options. The Executive shall have the right to participate in
the Company’s Stock Option Plan (“Plan”), subject to eligibility under Plan
terms and as determined in accordance with the Plan.   

(e)Other Benefits. Executive shall be entitled to participate in all of the
employee benefit plans, programs and arrangements of the Company in effect
during the Employment Period and that  are generally available to senior
executives of the Company, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, programs and arrangements.
In addition, and subject to eligibility, during the Employment Period, Executive
shall be entitled to fringe benefits and perquisites comparable to those of
other senior executives of the Company, including, but not limited to, the
following: (i) paid holidays observed by Company; (2) twenty (20) days of paid
vacation; and (iii) five (5) days of paid sick/personal leave.   All vacation
leave must be approved in advance by the Board, which approval will not be
unreasonably withheld, and which vacation leave may be taken during any audit or
review of Company financial statements.   All leave is subject to Company’s
published policies.  

 

(f)Business Expenses. The Company shall promptly reimburse Executive for all  

--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------



appropriately documented, reasonable business expenses reasonably incurred by
Executive in the performance of and necessary to the performance of his duties
under this Agreement, including business telecommunications expenses and travel
expenses.  All expenses are reimbursed for cost without markup.

 

4.Termination of Employment 

 

(a)Termination for Cause. The Company may terminate Executive's employment
hereunder for Cause (defined below). For purposes of this Agreement and subject
to Executive's opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive's employment hereunder if such
termination shall be the result of: 

(i)a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between Executive and the Company (including
without limitation any agreements regarding confidentiality, inventions
assignment and non-competition); 

 

(ii)the commission by Executive of any act of embezzlement, fraud, larceny or
theft on or from the Company; 

 

(iii)substantial and continuing neglect or inattention by Executive of the
duties of his employment or the willful misconduct or gross negligence of
Executive in connection with the performance of his duties hereunder, including
insubordination, which willful misconduct or gross negligence or insubordination
remains uncured for a period of fifteen (15) days following the receipt date of
written notice from the Board specifying the nature of the alleged breach; 

 

(iv)the commission by and indictment of Executive of any crime involving moral
turpitude or a felony; and 

 

(v)Executive's performance or omission of any act which, in the judgment of the
Board, if known to the customers, clients, stockholders or any regulators of the
Company, would have a material and adverse impact on the business or public
reputation of the Company. 

 

(b)Termination for Good Reason. Executive shall have the right at any time to
terminate his employment and this Agreement with the Company upon not less than
thirty (30) days prior written notice of termination for Good Reason (defined
below). For purposes of this Agreement and subject to the Company' s opportunity
to cure as provided in Section 4(c) hereof, Executive shall have Good Reason to
terminate his employment hereunder if such termination shall be the result of: 

(i)the Company' s material breach of this Agreement; or 

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------



(ii)A requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law. 

 

(c)Notice and Opportunity to Cure. Notwithstanding the foregoing provisions of
this Section 4, it shall be a condition precedent to the Company's right to
terminate Executive' s employment for Cause and Executive's right to terminate
for Good Reason that (i) the party seeking termination shall first have given
the other party written notice stating with specificity the reason for the
termination ("breach") and (ii) if such breach is susceptible of cure or remedy,
a period of fifteen (15) days from and after the date of the giving of such
notice shall have elapsed without the breaching party having effectively cured
or remedied such breach during such 15-day period, unless such breach cannot be
cured or remedied within fifteen (15) days, in which case the period for remedy
or cure shall be extended for a reasonable time (not to exceed an additional
thirty (30) days) provided the breaching party has made and continues to make a
diligent and good faith effort to effect such remedy or cure. 

 

(d)Voluntary Termination. Executive, at his election, may terminate his
employment and this Agreement upon not less than sixty (60) days prior written
notice of termination other than for Good Reason and without cause. 

 

(e)Termination Upon Death or Permanent and Total Disability. The Employment
Period shall be terminated by and as of the death of Executive. The Employment
Period may be terminated by the Board if Executive shall be rendered incapable
of performing his executive duties to the Company by reason of any medically
determined physical or mental impairment that can be reasonably expected to
result in death or that can be reasonably be expected to last for a period of
either (i) six (6) or more consecutive months from the first date of Executive's
absence due to the disability or (ii) nine (9) months during any twelve-month
period (a "Permanent and Total Disability"). If the Employment Period is
terminated by reason of a Permanent and Total Disability of Executive, the
Company shall give thirty (30) days' advance written notice to that effect to
Executive. 

 

(f)Termination at the Election of the Company. At the election of the Company,
otherwise than for Cause as set forth in Section 4(a) above, upon not less than
sixty (60) days prior written notice of termination. 

 

(g)Termination for Business Failure. Anything contained herein to the contrary
notwithstanding, in the event the Company's business is discontinued by Board
resolution and because continuation is rendered impracticable by substantial
financial losses, lack of funding, legal decisions , administrative rulings,
declaration of war, dissolution, national or local economic depression or crisis
or any reasons beyond the control of the Company, then this Agreement shall
terminate as of the day the Company determines to cease operation by Board
resolution with the same force and effect as if such day of the month were
originally set as the termination date hereof. In the event this Agreement is
terminated pursuant to this Section 4(g), the Executive will not be entitled to
severance pay. 

 

5.Consequences of Termination 

(a)By Executive for Good Reason or the Company Without Cause. In the event of a
termination of Executive' s employment during the Employment Period by Executive
 

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------



for Good Reason pursuant to Section 4(b) or the Company without Cause pursuant
to Section 4(f) the Company shall pay Executive (or his estate) and provide him
with the following, provided that Executive enter into a release of claims
agreement agreeable to the Company and Executive:

 

(i)Cash Payment. A cash payment, payable in equal installments over a six (6)
month period after Executive's termination of employment, equal to the sum of
the following: 

(A)Base Annual Salary. Subject to the payment of the following sums in this
subsection(i)(A) not causing the insolvency of the Company, the equivalent of
the greater of (i) twenty-four (24) months of Executive' s then-current base
salary or (ii) the remainder of the term of this Agreement (the "Severance
Period"); plus 

(B)Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Executive's final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive's termination of
employment. 

 

(C)Equity. All Options vested at time of termination shall be retained by
Executive and all Options that are not vested shall be accelerated and be deemed
vested for purposes of this Section 5, unless vesting is prohibited by the Plan
or applicable laws or regulations. 

 

(ii)Other Benefits. The Company shall provide continued coverage for the
Severance Period under all health, life, disability and similar employee benefit
plans and programs of the Company on the same basis as Executive was entitled to
participate immediately prior to such termination, provided that Executive' s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive's participation in any such
plan or program is barred, the Company shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar (including all
tax effects) to those which Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred. In the event that Executive is covered under substitute benefit plans of
another employer prior to the expiration of the Severance Period, the Company
will no longer be obligated to continue the coverages provided for in this
Section 5(a)(ii). 

 

(b)Other Termination of Employment. In the event that Executive's employment
with the Company is terminated during the Employment Period by the Company for
Cause (as provided for in Section 4(a) hereof) or by Executive other than for
Good Reason (as provided for in Section 4(b) hereof), the Company shall pay or
grant Executive any earned but unpaid salary, bonus, and Options through
Executive's final date of employment with the Company, and the Company shall
have no further obligations to Executive. 

 

(c)Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject only to the required
withholdings of such amounts, if any, relating to tax, excise tax and other  

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------



payroll deduction s as may be required by law or regulation.

 

(d)No Other Obligations. The benefits payable to Executive under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of the Company, except as specifically provided herein, and
Executive will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and arrangements.
Except for the obligations of the Company provided by the foregoing and this
Section 5, the Company shall have no further obligations to Executive upon his
termination of employment. 

 

(e)Mitigation or Offset. Executive shall not be required to mitigate the damages
provided by this Section 5 by seeking substitute employment or otherwise and
there shall not be an offset of the payments or benefits set forth in this
Section 5, unless permitted by court order or applicable laws and regulations. 

 

6.Governing Law 

 

This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the Commonwealth of Virginia, without
giving effect to the principles of conflict of laws.

 

7.Indemnity and Insurance 

 

The Company shall indemnify and save harmless Executive for any liability
incurred by reason of any act or omission performed by Executive while acting in
good faith on behalf of the Company and within the scope of the authority of
Executive pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Articles of Incorporation and the Stock Corporation Act of
Virginia, except that Executive must have in good faith believed that such
action was in, or not opposed to, the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful.  No indemnification barred by regulations or
policies of the Securities and Exchange Commission (“SEC”) or in clear violation
of public policy will be permitted under this Section 7 or otherwise.

 

If the Executive is eligible under the insurance policy’s terms and conditions,
then the Company shall provide that Executive is covered by Directors and
Officers insurance, if any, that the Company provides to other senior executives
and/or Board members.

 

8.Cooperation with the Company After Termination of Employment 

 

Following termination of Executive' s employment for any reason, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
Executive' s pending work on behalf of the Company including, but not limited
to, any litigation in which the Company is involved, and the orderly transfer of
any such pending work to other employees of the Company as may be designated by
the Company. Following any notice of termination of employment by either the
Company or Executive, the Company shall be entitled to such full time or part
time services of Executive as the Company may reasonably

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------



require during all or any part of the sixty (60)-day period following any notice
of termination, provided that Executive shall be compensated for such services
at the same rate as in effect immediately before the notice of termination .

 

 

9.Notice 

 

All notices, requests and other communications pursuant to this Agreement shall
be sent by overnight mail of by fax with proof of transmission to the following
addresses:

 

If to Executive:

 

Wm. Barrett Wellman

3130 19th Street North

Arlington, VA 22201

Phone: (703) 408-1268

Email: jeff@jeffguzy.com

 

If to the Company:

 

CoJax Oil and Gas Corporation

Attn: Jeffrey J. Guzy, Chairman

3033 Wilson Blvd, Suite E-605

Arlington, Virginia 22201

Phone: (703) 216-2606

Email: jeff@jeffguzy.com

 

 

10.Non-Disclosure of Trade Secrets, Customer Lists and Other Proprietary
Information 

 

(a)Confidentiality. For term of employment and one year thereafter, the
Executive agrees not to use, disclose or communicate, in any manner, proprietary
information about the Company, its operations, clientele, or any other
proprietary information, that relate to the business of Company. This includes,
but is not limited to, the names of Company’s customers, its marketing
strategies, operations, or any other information of any kind which would be
deemed confidential or proprietary information of Company. To the extent
Executive feels that they need to disclose confidential information, they may do
so only after being authorized to so do in writing by the Company.  

 

(b) Non-Solicitation Covenant. Executive agrees that for a period of term of
employment and one year following termination of employment, for any reason
whatsoever, Executive will not solicit customers or clients of Company. By
agreeing to this covenant, Executive acknowledges that their contributions to
Company are unique to Company’s success and that they have significant access to
Company’s trade secrets and other confidential or proprietary information
regarding Company’s customers or clients.

 

(c) Non-Recruit Covenant. Executive agrees not to recruit any of Company’s
employees for the purpose of any outside business either during or for a period
of one year after Executive’s tenure of employment with Company. Executive
agrees that such effort at recruitment also constitutes a violation of the
non-solicitation covenant set forth above.

 

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------



(d) Adherence to Company’s Policies, Procedures, Rules and Regulations.
Executive agrees to adhere by all of the policies, procedures, rules and
regulations set forth by the Company. These policies, procedures, rules and
regulations include, but are not limited to, those set forth within any Company
employee manual, any summary benefit plan descriptions, or any other personnel
practices or policies or Company.  To the extent that Company’s policies,
procedures, rules and regulations conflict with the terms of this Agreement, the
specific terms of this Agreement will control.

 

 

11.Waiver of Breach 

 

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.

 

12.Non-Assignment; Successors 

 

Neither party may assign his/her or its rights or delegate his/hers or its
duties under this Agreement without the prior written consent of the other
party; provided, however, that (i) this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company upon any sale or
all or substantially all of the Company's assets, or upon any merger,
consolidation or reorganization of the Company with or into any other
corporation, all as though such successors and assigns of the Company and their
respective successors and assigns were the Company; and (ii) this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to them hereunder. As
used in this Agreement, the term "Company'· shall be deemed to refer to any such
successor or assign of the Company referred to in the preceding sentence.

 

 

13.Severability 

 

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  The restrictive covenants and promises of
the Executive contained in this Agreement will survive any termination or
rescission of this Agreement, unless the Company executes a written agreement
specifically releasing the Executive from those restrictive covenants or any
specified restrictive covenants.

 

 

14.Counterparts 

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

15.Arbitration 

 

Executive and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to $75,000 (excluding attorney’s fees and proceeding costs), provided,
however, that the parties retain their right to, and shall not be prohibited ,
limited or in any other way restricted from, seeking or obtaining equitable
relief from a court having jurisdiction over the parties. In the event the
amount of

--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------



any controversy or claim arising out of, or relating to, this Agreement, or any
breach hereof, is less than $75,000 (excluding attorney’s fees and proceeding
costs), the parties hereby agree to submit such claim to mediation. Such
arbitration shall be governed by the Federal Arbitration Act and conducted
through the American Arbitration Association ("AAA") in Arlington County,
Virginia before a single neutral arbitrator, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association in effect at that time. The parties may conduct only essential
discovery prior to the hearing, as defined by the AAA arbitrator. The arbitrator
shall issue a written decision which contains the essential finding s and
conclusions on which the decision is based. Mediation shall be governed by, and
conducted through, the AAA. Judgment upon the determination or award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

16.Entire Agreement 

 

This Agreement and all exhibits, schedules and other  attachments  hereto and
expressly referenced in this Agreement will constitute the entire agreement by
the Company and Executive with respect to  the  subject  matter hereof and,
except as specifically provided herein, supersedes any and  all  prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by Executive and the
Company.   Any exhibits, attachments and schedules referenced herein are
incorporated herein by reference.

 

IN WITESS WHEREOF, the parties have executed this Agreement as of the first date
above.

 

CoJax Oil & Gas Corporation, a Virginia corporation

 

By:  /s/Jeffrey J. Guzy

 

Name: Jeffrey J. Guzy

Title: Chief Executive Officer

 

Accepted By: /s/Wm. Barrett Wellman

Wm Barrett Wellman

--------------------------------------------------------------------------------

-9-